            Case 2:20-mj-00064-jmc Document 1-2 Filed 05/21/20 Page 1 of 9




                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF VERMONT                           2028 HAY 21 PH 3! 38
UNITED STATES OF AMERICA

             V.                                         Criminal No.

EIKE BLOHM,
      Defendant.



                    AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Seth M. Fiore, being duly sworn, depose and state as follows:

                                   BACKGROUND OF AFFIANT

       1.         I am a Special Agent with Homeland Security Investigations ("HSI"), and I have

been employed by HSI as a Special Agent since October of 2009. I am presently assigned to the

HSI office in Burlington, Vermont. I have received extensive training provided by the Federal

Law Enforcement Training Center and HSI in the investigation and enforcement of laws of the

United States. I have received training specifically in the area of child pornography (as defined in

18 U.S.C. § 2256) and child exploitation. I have, as part ofmy daily duties as an HSI Special

Agent, investigated violations relating to child exploitation and child pornography, including

violations pertaining to the possession, distribution, receipt and production of child pornography,

the online enticement of minors, and traveling in interstate and foreign commerce to engage in

sexual activity with minors, in violation of 18 U.S.C. §§ 2251, 2252, 2252A, 2422, and 2423. I

have participated in the execution of numerous search and arrest warrants involving child

exploitation and/or child pornography offenses.

       2.         I am an investigative or law enforcement officer of the United States within the

meaning of Section 2510(7) of Title 18, United States Code ("U .S.C."), that is, an officer of the



                                                   0
            Case 2:20-mj-00064-jmc Document 1-2 Filed 05/21/20 Page 2 of 9




United States who is empowered by law to conduct investigations of and to make arrests for

offenses enumerated in 18 U.S.C. § 2516.

       3.      This affidavit is being submitted in support of a Criminal Complaint for Eike

BLOHM ("BLOHM") for violations of 18 U.S.C. § 2251(a)(l) - Production of Child

Pornography, and 18 U.S.C. § 2252(a)(4)(B)-Possession of Child Pornography (collectively the

"TARGET OFFENSES").

       4.      The statements contained in this affidavit are based in part on information

provided by members of local, state, and federal law enforcement, my own investigation to

include personal observations, documents, and other investigative materials that I have reviewed,

as well as my training and experience as a Special Agent with HSI. Since this affidavit is being

submitted for the limited purpose of securing a criminal complaint, I have not included each and

every fact known to me concerning this investigation. I have set forth only the facts that I believe

are necessary to establish probable cause that BLOHM has committed the TARGET OFFENSES.

                                  STATUTORY AUTHORITY

       5.      This investigation concerns alleged violations of the following statutes:

                 a.      Title 18, United States Code, Section 2251 (a) prohibits "[a]ny person who
employs, uses, persuades, induces, entices, or coerces any minor to engage in ... any sexually
explicit conduct for the purpose of producing any visual depiction of such conduct or for the
purpose of transmitting a live visual depiction of such conduct, shall be punished .... if
such person knows or has reason to know that such visual depiction will be transported or
transmitted using any means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commerce or mailed, if that visual depiction was produced or transmitted
using materials that have been mailed, shipped, or transported in or affecting interstate or foreign
commerce by any means, including by computer, or if such visual depiction has actually been
transported or transmitted using any means or facility of interstate or foreign commerce or in or
affecting interstate or foreign commerce or mailed."

                b.     Title 18, United States Code, Section 2252(a)(4)(B) prohibits a person who
"knowingly possesses, ... any book, magazine, periodical, film, videotape, computer disk, or any
other material that contains an image of child pornography that has been mailed, or shipped or
transported using any means or facility of interstate or foreign commerce or in or affecting

                                                  1
             Case 2:20-mj-00064-jmc Document 1-2 Filed 05/21/20 Page 3 of 9




interstate or foreign commerce by any means, including by computer, or that was produced using
materials that have been mailed, or shipped or transported in or affecting interstate or foreign
commerce by any means, including by computer."

                                     PROBABLE CAUSE

       6.       On April 16, 2020, the Burlington, Vermont Police Department ("BPD") received

a report from University of Vermont Medical Center ("UVMMC") security that a video camera

had been found concealed in an air freshener in an employee bathroom in the Emergency

Department of UVMMC, located at 111 Colchester Ave., Burlington, Vermont. BPD took

possession of the video camera ("camera") and the Micro SD Card ("Micro SD Card") that was

contained inside it.

        7.      On April 16, 2020, BPD Detective Eric Dalla Mura, who is assigned to the

Chittenden Unit for Special Investigations ("CUSI"), forensically processed the MicroSD Card.

He used a Tableau Forensic USB 3.0 Bridge and Magnet Axiom machine and identified it as a

green Samsung Evo Select 128 GB MicroSD Card. Det. Dalla Mura discovered that the MicroSD

Card contained approximately 14GB of data. A summary of the used storage space showed over

1,300 videos in the common "mp4" video file format.

        8.      Det. Dalla Mura reviewed some of the contents of the MicroSD Card and observed

what appeared to be a male setting up the camera in what appeared by physical characteristics to

be the same location where the camera was discovered at UVMMC. Det. Dalla Mura viewed

several videos depicting the same male setting up the camera multiple times in multiple locations.

In several of these videos, Det. Dalla Mura observed that the male was wearing a badge that read,

"Physician." In other videos on the Micro SD Card, this male can be seen wearing a badge that

reads, "Eike Blohm, MD," "Emergency Medicine," and "Physician." Det. Dalla Mura compared

this data to the UVMMC staff directory, which includes headshots of the staff members. Det.


                                                2
            Case 2:20-mj-00064-jmc Document 1-2 Filed 05/21/20 Page 4 of 9




Dalla Mura observed that an emergency medicine physician at UVMMC named Eike BLOHM,

MD, appeared to be the same person who is depicted setting up the camera multiple times in

multiple videos on the MicroSD Card.

       9.      While reviewing the contents of the MicroSD Card, Det. Dalla Mura observed that

the camera had been moved on multiple dates to new locations. According to the camera's time

stamps, for example, the camera had been located in the bathroom at UVMMC where it was

discovered from approximately April 13, 2020, to April 14, 2020. Over 300 videos were recorded

during this time period. During that time, the camera primarily captured short videos of male and

female staff members changing clothes or using the toilet. These individuals appear to be

unaware that they are being recorded. These videos occasionally captured the genitalia of the

person depicted in the video.

       10.     While reviewing the contents of the MicroSD Card, Det. Dalla Mura also observed

that the camera had apparently been placed at a different location on an earlier date. According to

the camera's time stamps, from March 24, 2020, through April 9, 2020, the camera had been

placed in what appeared by physical characteristics to be a different bathroom at UVMMC. The

camera captured individuals wearing scrubs and nametags. Det. Dalla Mura observed that over

600 videos were recorded while the camera was at that location. The individuals in these videos

also appear unaware that they are being recorded as they use the toilet, change clothes, and

occasionally inadvertently exposed their genitalia to the camera.

       11.     While reviewing the contents of the MicroSD Card, Det. Dalla Mura also observed

that the camera had apparently been placed in a different location on an earlier date. According to

the camera's time stamps, from approximately December 12, 2019, through March 17, 2020, the

camera had been placed in what appeared by physical characteristics to be a private bathroom


                                                 3
          Case 2:20-mj-00064-jmc Document 1-2 Filed 05/21/20 Page 5 of 9




containing a shower, bath, and a mirror. Det. Dalla Mura observed that approximately 250 videos

were made during that time period. Det. Dalla Mura observed that these videos depicted at least

two (2) women repeatedly showering, bathing, and/or standing at the mirror, seemingly unaware

that they were being filmed and captured nude on video.

       12.     Based on the foregoing, on April 17, 2020, a State of Vermont, Chittenden County,

judicial officer issued warrants to search BLOHM'S office at UVMMC, BLOHM's vehicle, and

BLOHM's residence, located at 203 Meadowood Dr. in South Burlington, Vermont, for evidence

of violations of voyeurism, Vermont Title 13, Section 2606. Law enforcement executed the

search warrant that day and seized multiple electronic media storage devices and cameras.

BLOHM was cited with multiple counts of Voyeurism on that date.

       13.     On April 17, 2020, the Vermont Department of Children and Families ("DCF")

received an intake report from a mental health professional who is a mandated reporter of

suspected child abuse and neglect. The report detailed a conversation between this mental health

professional and BLOHM, reported the following:

       Reporter states he met with Stepdad/Eike today. Eike disclosed that 7
       months ago he placed a hidden camera in his master bathroom to record his
       wife in the shower. Eike disclosed that he was intentionally recording Mom
       ... while showering with a motion activated camera in order to masturbate
       to it later.




       14.     While law enforcement officers executed the search warrant at BLOHM's home on

April 17, 2020, the officers identified six (6) individuals who were residing there, four adults and

two minors: BLOHM; BLOHM's fiancee, Staci Tokarz; Staci's mother, Donna Kinney; Staci's

sister, Stephanie Tokarz; and two minor females:                       and

       15.     On April 28, 2020, Det. Dalla Mura and a DCF investigator interviewed Staci

                                                  4
            Case 2:20-mj-00064-jmc Document 1-2 Filed 05/21/20 Page 6 of 9




Tokarz,         and      Staci Tokarz was able to describe her and Stephanie Tokarz's tattoos,

which allowed Det. Dalla Mura to confirm that both sisters were depicted in video recordings

found on the MicroSD Card.

          16.    Det. Dalla Mura prepared face-only images from videos found on the MicroSD

Card that he believed depicted the              minor,       The images were cut from a series of

videos that Det. Dalla Mura believed depicted a completely nude child the bathtub whose

genitalia were captured in the videos. Det. Dalla Mura confirmed that the bathroom depicted in

these videos appeared by physical characteristics to be




          17.    On April 21, 2020, a State of Vermont, Chittenden County, judicial officer issued a

search warrant for evidence of Voyeurism, Vermont Title 13, Section 2606, for the electronic

items seized on April 17, 2020, during the execution of the search warrant of BLOHM's home. A

subsequent warrant was issued on April 24, 2020, which extended the time period within which

the forensic examination of the seized devices needed to be completed. The evidence was

transferred from CUSI to the Vermont State Police ("VSP") Technology Investigation Unit

("TIU") on April 30, 2020.

          18.    On May 6, 2020, after Det. Dalla Mura learned that the evidence seized to date

likely contained videos of a known minor displaying her genitalia, he sought and obtained a State

of Vermont, Chittenden County, search warrant for evidence of violations of Voyeurism,

Vermont Title 13, Section 2606; Vermont Title 13, Possession of Child Pornography and

Promoting a Recording of Sexual Conduct, Sections 2827 and 2824; and Title 18 U.S.C. § 2256 -

Possession of Child Pornography, for the electronic items seized on April 17, 2020, during the


                                                  5
           Case 2:20-mj-00064-jmc Document 1-2 Filed 05/21/20 Page 7 of 9




execution of the search warrant ofBLOHM's home.

       19.      On May 18, 2020, Det. Dalla Mura provided me with a copy of the media from the

MicroSD Card, and reported that approximately 21 videos that depicted         nude were found.

According to Det. Dalla Mura, the videos are all approximately 151 seconds in length and show



                                      The three (3) I reviewed showed the following:

                a.     M20200317130137.mp4 - The video is 00:02:31 in length and shows a

nude minor female getting into a bathtub filling with water. The nude female moves about in the

water, occasionally hugging herself as if cold, and her developing breasts are periodically

exposed.

                b.     M20200317 l 30415 .mp4 - The video is 00:02:31 in length and shows the

same nude minor female in a bathtub full of water, moving around, and periodically exposing her

developing breasts and genitals.

                c.     M20200317131016.mp4-The video is 00:02:31 in length and shows the

same nude female moving about in a bathtub filled with water, exposing her developing breasts

and genitals.

       20.      On May 15, 2020, VSP Detective Sergeant Eric Jollymore, assigned to the VSP

TIU, provided me with a copy of images he obtained while forensically reviewing an Apple iPad

seized from BLOHM by law enforcement officers during the April 17, 2020, execution of the

search warrant for his home. Det. Sgt. Jollymore identified approximately 132 unique images of

child exploitation material ("CEM") on this device. I reviewed two (2) of the images, and they

are:

                a.     202229-0 00008027-


                                                 6
          Case 2:20-mj-00064-jmc Document 1-2 Filed 05/21/20 Page 8 of 9




001510261E31002E_files_full.zip\private\var\mobile\Containers\Shared\AppGroup\89C 1569F-

07D3-4502-8B35-

77BC16D3833D\Library\Caches\WeblmageCache\480h\5zvzsuj3cbjkrmln2etm3enc.JPG- This

image depicts a completely nude prepubescent female laying on a blanket or towel over sand,

similar to a beach or lakefront, with her underdeveloped breasts and legs open, revealing her

genitalia. The prepubescent female is looking at the camera and her elbows are supporting her

neck and shoulders in order for her to do so from the blanket or towel.

                b.      203277-0 00008027-

001510261 E3 l 002E_files_full.zip \private\var\mo bile\Containers\Shared\AppGroup\8 9C l 569F-

07D3-4502-8B35-

77BC 16D3 833D\Library\Caches\WeblmageCache\720h\siojm6ykpavdi5ppbh2zt3 bq .JPG - This

image depicts a completely nude prepubescent boy standing with an erection and receiving oral

sex from a petite, nude minor girl while another young, nude minor girl with developing breasts

holds the petite girl's head.

        21.     Based on my training and experience, I know Apple iPad are made and

manufactured outside the State of Vermont.

        22.     Based on my training and experience, I know that the Internet is a means or facility

of interstate or foreign commerce and that Samsung MicroSD Cards are made and manufactured

outside the State of Vermont.

                                          CONCLUSION

        23.     Based on my training and experience and the facts set forth in this Affidavit, I

believe that there is probable cause to believe that violations of 18 U.S.C. § 2251(a)(l) -

Production of Child Pornography, and 18 U.S.C. § 2252(a)(4)(B)-Possession of Child


                                                  7
         Case 2:20-mj-00064-jmc Document 1-2 Filed 05/21/20 Page 9 of 9




Pornography have been committed by BLOHM.

       I declare under penalty of perjury that the forgoing is true and correct to the best of my

knowledge and belief.



                                                                   £#~2-,;---
                                                            Speci@. Agent Seth M. Fiore
                                                            Department of Homeland Security
                                                            Homeland Security Investigations



                                                .,.,...

Subscribed and sworn to before me this   ,Z/ .){y of May 2020.




                                                    8
